Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom surface" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that Applicant amend the claim to properly introduce this limitation.
The remaining dependent claims are rejected based on their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 12-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,960,612 to McCoy.  

    PNG
    media_image1.png
    803
    812
    media_image1.png
    Greyscale

Regarding Claim 1:   McCoy discloses a mounting member comprising two support rails (See Annotated Fig. A) extending side by side, the two support rails comprising a first section (See Annotated Fig. A) and a second section (See Annotated Fig. A) in an extension direction thereof, wherein the first section is adapted to carry a first device with a first size, and the second section is adapted to carry a second device with a second size, and grooves (See Annotated Fig. A) are provided on a top surface of the support rails in at least one of the first section and the second section so as to avoid interference between the bottom surface (See Annotated Fig. A) of the at least one of the first device and the second device and the top surface of the support rails.
Regarding Claim 2:  It is noted that the first device and the second device as recited in Claim 1 are not positively required claim elements of the invention but are rather stated within intended use statements and are not required aspects of the claimed invention.  As such, Claim 2 does not technically further limit the invention.  Assuming arguendo that the first and second devices were required limitations, the cables or wires (19) would read on the limitations.
Regarding Claim 3:  McCoy discloses a mounting member according to claim 1, wherein a distance (See Annotated Fig. A) between the two support rails in the first section (See Annotated Fig. A) is a first distance; a distance (See Annotated Fig. A) between the two support rails in the second section (See Annotated Fig. A) is a second distance, and the first distance is equal to or greater than the second distance.
Regarding Claim 4:  McCoy discloses a mounting member according to claim 3, wherein each of the support rails is an integrally formed member (See Annotated Fig. A), and the width of each of the support rails in the first section is equal to or smaller than the width of each of the support rails in the second section in a direction perpendicular to the extension direction of the support rails (See generally Figure 8 of McCoy).
Regarding Claim 6:  McCoy discloses a mounting member according to claim 1, wherein through holes (39) are provided on the support rails so as to fix the support rails to a foundation by fasteners fitted into the through holes.
Regarding Claim 7:  McCoy discloses a mounting member according to claim 3, wherein the two support rails further comprise a third section (See Annotated Fig. A) in the extension direction thereof, and the third section is adjacent to the first section or the second section, a distance (See Annotated Fig. A) between the two support rails in the third section is a third distance so that the third section is adapted to carry a third device with a third size.
Regarding Claim 8:  McCoy discloses a mounting member according to claim 7, wherein grooves are provided on a top surface (See Annotated Fig. A) of the support rails in the third section so as to avoid interference between a bottom surface (See Annotated Fig. A) of the third device and the top surface of the support rails.
Regarding Claim 9:  McCoy discloses a mounting member according to claim 7, wherein the third distance (See Annotated Fig. A) is equal to the first distance or equal to the second distance.
Regarding Claims 10, 12-14, 16-19:  McCoy discloses a device assembly comprising a plurality of devices (See Annotated Fig. A) and a mounting member (See Annotated Fig. A) according to claim 1, wherein the plurality of devices comprises at least a first device (See Annotated Fig. A) and a second device (See Annotated Fig. A), and the plurality of devices are directly mounted on the two support rails without the need of additional support rails or spacer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy in view of US Patent No. D368648 to Losier (Losier).
Regarding Claim 5:  McCoy does not disclose bolt holes, however, Losier teaches bolt holes positioned between the sections (See generally Figure 1) wherein bolt holes are provided on the support rails so as to utilize bolts fitted into the bolt holes to fasten the first device and the second device onto the support rails, and wherein a distance between a pair of bolt holes for the first device is greater than a distance between a pair of bolt holes for the second device (See generally Figure 4 showing the different distances between the bolt holes), wherein each pair of bolt holes includes a first bolt hole on one support rail and a second bolt hole on the other support rail.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of McCoy by using bolt holes similar to those taught by Losier to enable a user to tie down the cables.
Regarding Claim 15:  McCoy discloses a device assembly comprising a plurality of devices (See Annotated Fig. A) and a mounting member (See Annotated Fig. A) according to claim 1, wherein the plurality of devices comprises at least a first device (See Annotated Fig. A) and a second device (See Annotated Fig. A), and the plurality of devices are directly mounted on the two support rails without the need of additional support rails or spacer.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2011/0132853 discloses all of the limitations of Claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632